DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitation “dispense unit” in claims 1 and 9 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “dispense” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “unit” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 9 has/have been interpreted to cover “nozzle” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0032).

Claim limitation “stroboscopic image generation system” in claim 12 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “stroboscopic image generation” without reciting sufficient structure to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has/have been interpreted to cover “software processing” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0041).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “wherein the processor, based on examination of stroboscopic images of movement of the first liquid, is configured to monitor a coating progression of photoresist across the working surface of the substrate and generate the feedback data indicating when sufficient photoresist has been dispensed for full coverage of the 
The limitation will be interpreted as “wherein the processor, based on examination of stroboscopic images of movement of the first liquid comprising photoresist, is configured to monitor a coating progression of the photoresist across the working surface of the substrate and generate the feedback data indicating when sufficient the photoresist has been dispensed for full coverage of the working surface of the substrate” in accordance with Applicant’s specification (Spec., para 0042).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078).

	Regarding claim 1, Davlin teaches system for dispensing liquid on a substrate, the system comprising: 
a substrate holder (111) configured to hold a substrate (112) and rotate the substrate about an axis (para 0021; see for example Fig. 2); 
a dispense unit (143) configured to dispense liquid  on a working surface of the substrate (112) while the substrate (112) is being rotated on the substrate holder (111) (para 0021); 
a video camera (121) positioned to capture images of the working surface of the substrate (112) while the substrate is being rotated (para 0007, 0022); 
a processor (implicit of digital computer 120; para 0022) configured to examine images received from the video camera (121) of a first liquid on the working surface of the substrate (112), the processor configured to generate images and time measurement (feedback data) while the substrate (112) is rotating with the first liquid thereon (para 0022, 0028, 0029); and
 a system controller (120) connected to the substrate holder (111) and connected to the dispense unit (143), the system controller (120) configured to adjust a volume of the first liquid dispensed onto the working surface of the substrate (112) based on the feedback data while the substrate (112) is rotating with the first liquid thereon (para 0023-0028, 0034-0039; see for example Figs. 3-5). 

	Davlin does not explicitly teach a stroboscope.
However, in the same field of endeavor, Fitzsimmons teaches a stroboscope (strobe) configured to illuminate the working surface of the substrate by repeatedly flashing light, for the benefit of enhancing resolution of the camera to detect coating defects (col. 3, lines 54-67 through col. 4, lines 1-10). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a strobe with the camera in the apparatus of Davlin, as taught by Fitzsimmons, for the benefit of enhancing resolution of the camera to detect coating defects.

	Regarding claim 2, Davlin further teaches that the system controller (120) is further configured to adjust a rotational velocity of the substrate holder (111) based on the feedback data (para 0007, 0022). 

Regarding claim 4, Davlin further teaches that the system controller (120) is configured to dispense an initial volume of the first liquid on the working surface of the substrate (112), and then dispense an additional volume of the first liquid on the working surface of the substrate (112), the additional volume of the first liquid being sufficient to complete full coverage of the first liquid on the working surface of the substrate (112) (para 0030; see for example Figs. 3-5). 



Regarding claim 6, Davlin further teaches system controller (120) is configured to increase the volume of the first liquid dispensed on the working surface of the substrate (112) based on the images (feedback data) indicating insufficient coverage of the first liquid on the working surface of the substrate (para 0030-0031, 0033; see for example Figs. 3-5).

Regarding claim 7, Davlin further teaches that the system controller (120) is configured to adjust the rotational speed of the substrate holder (111) based on images (feedback data) to control the coverage of the photoresist (liquid) over the surface of the wafer (substrate) (para 0007, 0022). This implies that the system controller (120) is configured to decrease the rotational velocity based on images indicating the flow of the liquid (see MPEP 2144.01).

Regarding claim 8, as mentioned above, the apparatus of the combination of Davlin and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 


	Regarding claim 9, Davlin teaches a system for dispensing liquid on a substrate, the system comprising: 
a substrate holder (111) configured to hold a substrate (112) and rotate the substrate (112) about an axis (para 0021; see for example Fig. 2); 
a dispense unit (143) configured to dispense liquid on a working surface of the substrate (112) (para 0021); 
a video camera (121) positioned to capture images of the working surface of the substrate (112) (para 0022); 
a processor (implicit of digital computer 120; para 0022) configured to examine images of movement of a first liquid on the working surface of the substrate (112) and generate images and time measurement (feedback data) (para 0022, 0029); and 
a system controller (120) connected to the substrate holder (111) and connected to the dispense unit (143), the system controller (120) configured to adjust a given dispense operation of the first liquid on the working surface of the substrate (112) based 
	Davlin does not explicitly teach a stroboscope.
However, in the same field of endeavor, Fitzsimmons teaches a stroboscope (strobe) configured to illuminate the working surface of the substrate by repeatedly flashing light, for the benefit of enhancing resolution of the camera to detect coating defects (col. 3, lines 54-67 through col. 4, lines 1-10). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a strobe with the camera in the apparatus of Davlin, as taught by Fitzsimmons, for the benefit of enhancing resolution of the camera to detect coating defects.

Regarding claim 10, Davlin further teaches that the processor (120) is configured to generate the feedback data while the substrate (112) is rotating with the first liquid thereon, and wherein the given dispense operation is adjusted while the substrate (112) is rotating with the first liquid thereon (para 0023-0028, 0034-0039; see for example Figs. 3-5).

	Regarding claim 16, Davlin further teaches that the system controller (120) is configured to adjust a rotational velocity of the substrate holder (111) based on the feedback data (para 0022, 0007).



	The expressions “outer meniscus” and “inner meniscus” in claims 19 and 20 have been interpreted according to Applicant’s specification to refer to the edge of the liquid (Spec., para 0042, 0047; Drawings, Figs. 2 (ref. no. 129) and Fig. 7 (ref. no. 121)).
Regarding claims 19 and 20, as mentioned above, the apparatus of the combination of Davlin and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Davlin further teaches that the processor (120), based on examination of video of movement of photoresist, is configured to monitor a coating progression of photoresist across the working surface of the substrate (para 0030, 0031). This implies monitoring inner and outer edges of the liquid since the inner and outer edges of the liquid determine progression of the photoresist (see MPEP 2144.01).

Claims 3, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078) as applied to claims 1, 9, and 16 above, and in further view of Sanada (USP 5843527).

The previous art combination above does not explicitly teach that the stroboscope is configured to illuminate the working surface of the substrate in phase with substrate rotation. 
However, in the same field of endeavor, Sanada teaches a stroboscope (40) configured to illuminate the working surface of the wafer W (substrate) in phase with rotation, for the benefit of avoiding irregular reflection (col. 53, lines 5-23; col. 54, lines 6-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to illuminate the substrate in in phase with rotation with the strobe in the previous art combination above, as taught by Sanada, for the benefit of avoiding irregular reflection.

	Regarding claim 12, Davlin further teaches that the system controller (120) is configured to adjust a volume of the first liquid dispensed onto the working surface of the substrate (112) based on the feedback data while the substrate (112) is rotating (para 0023-0028, 0034-0039; see for example Figs. 3-5).
	The previous art combination above teaches a camera combined with a stroboscope. 
The previous art combination above does not explicitly teach a stroboscopic image generation system.
	However, Sanada further teaches a stroboscopic image generation system (53) configured to generate stroboscopic images of the working surface of the substrate during substrate rotation, for the benefit of observing how the photoresist solution 

	Regarding claim 14, Davlin further teaches that the processor (120) is configured to monitor a coating progression of liquid on the substrate (112) and generate feedback data indicating more or less volume of the first liquid to be dispensed (para 0030-0031, 0033).
	Davlin does not explicitly teach that the amount dispensed results in a minimum volume dispensed for the substrate to be fully coated.
However, Sanada further teaches dispensing a volume that eliminates excessive photoresist supply (i.e., minimum volume for full substrate coverage), for the benefit of achieving resource saving (col. 30, lines 54-63). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous art combination above to minimize the dispense volume, as taught by Sanada, for the benefit of achieving resource saving.

	Regarding claim 15, as mentioned above, Davlin further teaches that the processor (120) is configured to monitor a coating progression of the first liquid on the working surface of the substrate (112) (para 0031).

	However, Sanada further teaches identifying when the working surface of the substrate is fully covered and controller 20 stops dispensing fluid in response to timing feedback indicating that the working surface of the substrate is fully covered, for the benefit of forming a photoresist film in a desired thickness (col. 20, lines 57-66). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to stop dispensing fluid after identifying when the working surface of the substrate is fully covered in the previous art combination above, as taught by Sanada, for the benefit of forming a photoresist film in a desired thickness.

Regarding claim 17, as mentioned above, the apparatus of the combination of Davlin and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Davlin further teaches that the system controller (120) is configured to dispense, based on examination of the video of movement of the first liquid, a volume of liquid to fully cover the working surface of the substrate according to the dispense time (para 0030, 0031).
Davlin does not explicitly teach that the dispense time corresponds to a dispense volume that is less than 150% of a coverage volume needed.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078) as applied to claim 9 above, and in further view of Sanada (USP 5843527) and Mobbs (USP 8830367).
	Regarding claim 11, Davlin further teaches that the substrate holder (111) is configured to hold and rotate a semiconductor wafer (para 0020).
	Davlin does not explicitly teach that the dispense unit (143) includes a dispense nozzle removably positioned.
	However, in the same field of endeavor, Sanada teaches a dispense unit (5) includes a dispense nozzle removably positioned in a standby position via nozzle moving mechanism 10, for the benefit of adjusting the distance between the nozzle and the substrate to avoid irregularities (col. 25, lines 48-58; see for example Fig. 10). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispense nozzle to be removably 

	As mentioned above, Davlin teaches a video camera (121).
	Davlin does not explicitly teach that the camera has a shutter speed capable of capturing at least 69 frame per second.
	However, in the analogous art of photography, Mobbs teaches a camera having a shutter speed capable of capturing more than 69 fps (frames per second), for the benefit of reducing roller shutter artifacts (col. 4, lines 53-68 through col. 5, lines 1-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a camera shutter speed capable of capturing at least 69 fps, as taught by Mobbs, for the benefit of reducing roller shutter artifacts.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davlin (US 2003012868, already of record) in view of Fitzsimmons (USP 6493078) as applied to claim 9 above, and in further view of Uemae (US 20160089688).
	Regarding claim 13, as mentioned above, Davlin teaches a camera 121 positioned to capture images of a region of the substrate (112).
	The previous art combination above does not explicitly teach multiple cameras.
	However, in the same field of endeavor, Uemae teaches using a plurality of cameras positioned to capture images, for the benefit of capturing images of different regions (SA, PA) at the same timing (para 0095; see for example Fig. 7). Thus, it would .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/247,772 in view of Davlin (US 2003012868, already of record).
Regarding claim 1 of the instant application, claim 1 of Application No. 16/247,772 recites every limitation of instant claim 1 except for: 1) the operation of the system controller; and 2) a camera corresponding to the image capturing device.
Claim 1 of Application No. 16/247,772 recites the system controller configured to adjust a given dispense operation of the first liquid on the working surface of the substrate in real-time based on the feedback data corresponding to the given dispense operation.

However, in the same field of endeavor, Davlin teaches a camera (121) positioned to capture images of the working surface of the substrate; and a system controller (120) configured to adjust a volume of the first liquid dispensed onto the working surface of the substrate (112) based on the feedback data while the substrate (112) is rotating with the first liquid thereon, for the benefit of completing the dispense process (para 0023-0028, 0034-0039; see for example Figs. 3-5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a camera as the image capturing device and adjust the dispense operation during substrate rotation, as taught by Davlin, for the benefit of completing the dispense process.
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/247,772 in view of Davlin (US 2003012868, already of record).
Regarding claim 9 of the instant application, claim 1 of Application No. 16/247,772 recites every limitation of instant claim 1 except for: 1) a camera corresponding to the image capturing device.
However, in the same field of endeavor, Davlin teaches a camera (121) positioned to capture images of the working surface of the substrate, for the benefit of monitoring the dispense operation (para 0028). Thus, it would have been obvious to a .
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717